United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eltingville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1533
Issued: October 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 26, 2014 appellant filed a timely appeal from the April 14, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right knee injury on October 21, 2013 while in the performance of duty.
FACTUAL HISTORY
On October 22, 2013 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained a right knee sprain on October 21, 2013. He stated that his right
knee began to hurt while he was walking on his route. Appellant stopped work on
1

5 U.S.C. § 8101 et seq.

October 22, 2013. In an October 21, 2013 narrative statement, he stated that his injury occurred
at approximately 5:10 p.m. on that day. Appellant finished his route and reported his injury to
his supervisor.
In a hospital report dated October 21, 2013, Dr. Daniel Yu, Board-certified in emergency
medicine, stated that physical and x-ray examination suggested a diagnosis of sprain. He
addressed appellant’s treatment plan and advised that he should be exempt from work.
In medical reports dated October 28 and November 13, 2013, Dr. Nasser Ani, an
attending Board-certified orthopedic surgeon, obtained a history of the October 21, 2013 incident
and appellant’s family, social and medical background. He noted appellant’s complaint about
lower extremity pain. Dr. Ani listed findings on physical, neurologic and psychiatric
examination. He assessed pain and effusion in the right lower leg and a tear of the medial
meniscus of the right knee. In a November 13, 2013 note, Dr. Ani advised that appellant would
remain off work for two weeks. On November 27, 2013 he diagnosed appellant as having
osteoarthritis of the right knee. Dr. Ani released appellant to return to light-duty work as of
December 2, 2013. In a note dated December 4, 2013, he advised that appellant could return to
regular-duty work.2
By letter dated December 12, 2013, OWCP informed appellant that when his claim was
received a limited amount of medical expenses was administratively approved as it appeared to
be a minor injury with minimal or no lost time from work and the employing establishment did
not controvert continuation of pay or challenge the merits of the case. It advised that his claim
was now reopened for consideration as his medical bills have exceeded $1,500.00 and the merits
of the claim have not been formally considered. Appellant was advised that the evidence of
record was insufficient to support his claim as the facts surrounding his injury were not clear and
no diagnosis of any condition resulting from the October 21, 2013 injury had been provided. He
was advised of the medical and factual evidence needed and was afforded 30 days to respond.
OWCP requested that the employing establishment submit any medical evidence regarding
treatment appellant received at its medical facility.
In a November 14, 2014 right knee magnetic resonance imaging (MRI) scan report,
Dr. Mark A. Singer, a Board-certified radiologist, found an attenuated versus a chronically torn
anterior cruciate ligament, severe tri-compartmental osteoarthritis with bone marrow edema,
small joint effusion, mild edema, infrapatellar fat body, chondromalacia and a small popliteal
cyst posteromedially. Dr. Singer suspected chronic sprained posterior cruciate ligament and
tears of the medial meniscus and posterior horn/body segment with superficial erosions.
On February 10, 2014 appellant stated that at approximately 5:10 p.m. on October 21,
2013 he was finishing up his day when he felt pain in his knee and calf as he stepped out of his
long-life vehicle. He reported his injury to his supervisor who told him to go to the hospital. At
the hospital appellant was diagnosed as having a calf sprain. Two weeks later he was diagnosed
as having a torn meniscus that required surgery based on an MRI scan. Appellant stated that
there were no witnesses and that he had no symptoms prior to his injury.
2

The record indicates that appellant returned to full-duty work at the employing establishment on
December 5, 2013.

2

In a March 13, 2014 report, Dr. Ani noted appellant’s complaint of right knee pain. He
provided a history of the October 21, 2013 incident and appellant’s family and social
background. Dr. Ani listed findings on physical, neurologic and psychiatric examination and
reiterated his prior diagnoses of osteoarthritis, a torn medical meniscus and effusion of the right
knee and pain in the right lower leg. He recommended arthroscopic right knee surgery with
meniscectomy as symptoms persisted and conservative treatment failed.
In an April 14, 2014 decision, OWCP accepted that the October 21, 2013 incident
occurred as alleged. It denied appellant’s claim, however, finding that he failed to submit
sufficient medical evidence to establish that he sustained a right knee injury causally related to
the accepted employment incident.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.8
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.9 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the

3

Following issuance of OWCP’s April 14, 2014 decision appellant submitted new evidence. The Board lacks
jurisdiction to review evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).

3

identified factors.10 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.11
ANALYSIS
OWCP accepted that the October 21, 2013 incident occurred in the performance of duty.
It found, however, that the medical evidence failed to establish that appellant sustained a right
knee injury as a result of the accepted incident. The Board finds that appellant failed to provide
sufficient medical evidence demonstrating that he sustained a right knee condition causally
related to the October 21, 2013 employment incident.
Dr. Ani’s reports and notes provided a history of the October 21, 2013 employment
incident, listed examination findings, diagnosed pain and effusion of the right lower leg and torn
medial meniscus and osteoarthritis of the right knee and addressed appellant’s work capacity.
However, did not provide a medical opinion addressing the causal relationship between the
accepted employment incident and appellant’s diagnosed right knee conditions. Medical
evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value.12 The Board finds that Dr. Ani’s reports and notes are of diminished
probative value and insufficient to establish appellant’s claim.
Similarly, Dr. Singer’s November 14, 2014 diagnostic test results which addressed
appellant’s right knee conditions is also insufficient to establish the claim, as this report does not
provide a medical opinion addressing whether the accepted employment incident caused or
aggravated the diagnosed conditions.13
Dr. Yu’s October 21, 2013 report which found that physical and x-ray examination
suggested a diagnosis of sprain is couched in speculative terms. The Board has held that medical
opinions which are speculative or equivocal in character have little probative value.14 Moreover,
Dr. Yu did not provide an opinion explaining whether the diagnosed condition was caused or
aggravated by the accepted employment incident.15 The Board finds that his report is
insufficient to establish appellant’s claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

11

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

12

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Michael E. Smith, 50 ECAB 313 (1999).

13

Id.

14

L.R. (E.R.), 58 ECAB 369 (2007); Kathy A. Kelley, 55 ECAB 206 (2004).

15

See cases cited, supra note 12.

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a right knee injury on October 21, 2013 while in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the April 14, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

